Citation Nr: 0626483	
Decision Date: 08/25/06    Archive Date: 09/01/06

DOCKET NO.  04-23 004	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Whether the veteran has submitted new and material 
evidence to reopen a claim of service connection for a 
psychiatric disability (to include a schizoaffective 
disorder, psychogenic pain disorder, history of conversion 
disorder, paranoid-type schizophrenia, and substance use 
disorder), to include as secondary to the service-connected 
chronic prostatitis and irritable bowel syndrome.  

2.  Entitlement to a total disability rating based on 
individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs




ATTORNEY FOR THE BOARD

W.R. Steyn, Counsel


INTRODUCTION

The veteran had active military service from January 1981 to 
April 1984. 

This appeal arises before the Board of Veterans' Appeals 
(Board) from a March 2003 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in San Juan, 
Puerto Rico, which denied the veteran's claims seeking 
entitlement to service connection for a psychiatric disorder 
and a TDIU.  

Although the veteran had initially indicated in his May 2003 
notice of disagreement that he wished to have a Travel Board 
hearing, he clarified in July 2004 that he did not wish to 
have a hearing. 

The veteran's claims are being REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


REMAND

Regarding the veteran's request to reopen his claim of 
service connection for a psychiatric disability, the Board 
points out that this claim was last denied in a November 1999 
rating decision.  Prior to that decision, the Board denied 
the claim for service connection in a May 1996 decision.  

The duty to provide medical examinations pursuant to 
38 C.F.R. § 3.159(c)(4) only applies once new and material 
evidence has been presented.  However, there is no such 
limitation on the duty to assist veterans when obtaining 
records that are in the custody of a Federal department or 
agency pursuant to 38 C.F.R. § 3.159 (c)(2).  Service medical 
records show some treatment for mental disorders, but they do 
not appear complete.  It appears that there are mental 
hygiene clinic records which have not yet been associated 
with the veteran's claims file.  Thus, the veteran's claim 
must be remanded in order to obtain those records.  

Service medical records show that the veteran was seen in a 
stress management clinic in February 1983.  The psychiatrist 
diagnosed the veteran with psychogenic pain disorder, and 
noted that somatization disorder and conversion disorder were 
present by history.  The examiner also opined that 
psychiatric problems were quite definitely present, and 
recommended individual psychotherapy on a weekly basis.  
Furthermore, when the veteran was seen in June 1983 for 
fatigue, the examiner noted that the veteran was "currently 
seeing mental health."  When the veteran was hospitalized 
later that month, he was diagnosed with stress anxiety, and 
it was noted that he was undergoing further evaluation by 
psychiatry.  There are no mental hygiene clinic records for 
the time period from February to June 1983, even though the 
aforementioned records clearly imply that the veteran was 
seen for a psychiatric condition during this time.  Thus, the 
veteran's claim must be remanded so that his mental hygiene 
records can be obtained.  In particular, in a February 1992 
statement, the veteran indicated that he had been treated 
while in service at the Darnell Hospital Annex in 1983-1984 
for his psychiatric condition, as well as at Wiesbaden Air 
Force Base in 1982 by a social worker.  

In that February 1992 statement, the veteran also claimed to 
have been treated at Bergstrom Air Force Base in Austin, 
Texas from 1984-1985.  Thus, the RO should also attempt to 
obtain these records.  

In the context of a claim to reopen, the VCAA requires the VA 
to provide the claimant with notification of the evidence and 
information necessary to reopen the claim, and the evidence 
and information necessary to establish his entitlement to the 
benefit sought by the underlying service connection claim.  
See Kent v. Nicholson, 20 Vet. App. 1 (2006).   The evidence 
necessary to reopen a previously denied claim must be both 
"new" and "material."  38 U.S.C.A. § 5108; 38 C.F.R. §§ 
3.156, 20.1105.

In this case, the veteran filed a claim in November 2001 to 
reopen his previously denied claim for service connection for 
a psychiatric disability.  Pursuant to 38 C.F.R. § 3.159, the 
RO sent a VCAA notice letter to the veteran in July 2002.  
While the letter informed the veteran of the requirements for 
a claim of service connection, it did not notify him of the 
correct requirements in order for a claim to be reopened 
pursuant to 38 C.F.R. § 3.156.  Regarding "material" 
evidence, the letter only informed the veteran that the 
additional information must bear directly and substantially 
upon the issue for consideration.  Therefore, to achieve 
compliance with the VCAA, the RO must issue a VCAA notice 
letter that accurately informs the veteran of what would 
constitute new and material evidence necessary to reopen his 
claim.  Since the veteran's application to reopen his claim 
was received after August 29, 2001, the letter should include 
the amended version of 38 C.F.R. § 3.156.  

Regarding the veteran's claim for a TDIU, in light of the 
need for further development regarding the veteran's other 
claim, the Board defers consideration of whether the veteran 
is entitled to a TDIU under 38 C.F.R. § 4.16.  After the RO 
determines whether new and material evidence has been 
submitted to reopen the claim of service connection for a 
psychiatric disability, the RO should readjudicate the 
veteran's claim of entitlement to a TDIU under 38 C.F.R. 
§ 4.16.

Accordingly, the case is REMANDED for the following action:

1.  Contact the NPRC and request mental 
hygiene clinic records concerning the 
veteran's psychiatric treatment.  In 
particular ask for mental hygiene records 
from the Darnell Hospital Annex in Fort 
Hood, Texas from 1983-1984.  Also ask for 
any mental hygiene records from the 
Wiesbaden Air Force Base from 1982.  If no 
such records can be found, ask for 
specific confirmation of that fact.  

2.  Obtain any medical records from the 
Bergstrom Air For Base in Austin Texas 
from 1984-1985.  

3.  The veteran should be sent a VCAA 
letter which provides the notices required 
under the relevant portions of the VCAA 
and its implementing regulations.  See 38 
U.S.C.A. §§ 5102, 5103, (West 2002); 38 
C.F.R. § 3.159.  The veteran must be 
notified of the evidence and information 
necessary to reopen his claim of service 
connection for a psychiatric disability, 
as well as the evidence and information 
necessary to prevail on the underlying 
claim of service connection, to include as 
secondary to the veteran's service-
connected disabilities.  Regarding his 
claim to reopen, the appellant must be 
instructed to provide new and material 
evidence as defined in 38 C.F.R. 
§ 3.156(a).  The veteran must be informed 
as to what information and evidence he is 
expected to provide, and what information 
and evidence the VA will seek to provide.  
The veteran must also be requested to 
provide any evidence in his possession 
that pertains to his claim.  In addition, 
the notice must include an explanation as 
to the information and evidence needed to 
establish a disability rating and 
effective date for the service connection 
claim, as outlined by the United States 
Court of Appeals for Veterans Claims 
(Court) in Dingess/Hartman v. Nicholson, 
19 Vet.App. 473 (2006).

4.  After the development requested above 
has been completed, review the veteran's 
claims folder and ensure that all the 
foregoing development has been conducted 
and completed in full.  If any development 
is incomplete, appropriate corrective 
action should be taken.

5.  Readjudicate the veteran's claims.  In 
the event that the claims are not resolved 
to the satisfaction of the appellant, he 
should be furnished a Supplemental 
Statement of the Case which includes a 
summary of the additional evidence 
submitted, any additional applicable laws 
and regulations, and the reason for the 
decision.  The veteran must be given the 
opportunity to respond thereto.  
Thereafter, the case should be returned to 
the Board, if in order.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
K. PARAKKAL
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).





